DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 10,951,140 to Masumura.
As to claim 1, Masumura teaches an electric motor control device that controls driving of a plurality of electric motors connected in parallel with each other(col. 2: lines 33 – col. 3: lines 7), the electric motor control device comprising: 
a power converter (fig. 1: “11”) configured to convert power from a power supply, and supply the converted power to each of the plurality of electric motors(“M1”, “M2”, …… “Mn”); 
a switching device configured to be turned on to electrically connect the power converter and at least one of the plurality of electric motors and configured to be turned off to electrically disconnect the power converter and the at least one of the plurality of electric motors(col. 6: lines 19-25); 

and a controller (fig. 1: “31”) configured to control the power converter on a basis of operation of the switching device, rotation frequency command values from an external device(col. 6: lines 4-18), and a value of the current detected by the current detection unit(col. 10: lines 8-12), the controller being configured to perform control for turning the switching device from off to on in such a manner that start timing of control for decelerating the at least one of the plurality of electric motors is different from start timing of control for decelerating remaining at least one of the plurality of electric motors(col. 2: lines 1-12 and col. 9: lines 12-28 wherein apparatus and method are taught for start timing control and deceleration control for a plurality of electric motors).


Allowable Subject Matter
5. 	Claims 2-9 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	USPN 9,602,037 to Hamaguchi discloses a motor control system.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846